UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7792



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DEMECIO ONTIVEROS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (CR-02-176-BO-1)


Submitted:   May 26, 2006                  Decided:   June 12, 2006


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Allen Ratliff, ROBERT A. RATLIFF, PC, Mobile, Alabama, for
Appellant. Steve R. Matheny, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Demecio Ontiveros appeals the district court’s orders

denying relief on his motion to modify his sentence under 18 U.S.C.

§ 3582(c)(2) (2000) and his motion to reconsider. We have reviewed

the record and find no reversible error.    Accordingly, we affirm

the denial of Ontiveros’s § 3582 motion and motion to reconsider on

the basis that § 3582(c)(2) does not provide for a remedy where, as

here, the Sentencing Commission has not reduced the applicable

guidelines range. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -